DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

 Response to Amendment
In response to the amendment received on 12/01/2021:
Claims 26-58 are currently examined.  
Claims 1-25 are cancelled.
Claims 51-58 are newly added.
Claims 44-50 and 55-58 are withdrawn.
The 112(b) rejection to claims 26-43 are withdrawn in light of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-37, 41-43, and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Moren et al. (US 2011/0289854, previously cited in the office action dated 04/26/2021) (“Moren” hereinafter) in view of Duescher (US 2002/0061723 A1) (“Duescher” hereinafter, previously cited in the office action dated 04/26/2021 as pertinent art)

Regarding claim 26, Moren teaches a method for the production of a grinding tool (see Moren at [0006] teaching a method of applying particles to a coated backing),  
comprising the steps: 
providing a tool base body (see Moren at [0021] and Fig. 1, also shown below, teaching backing 20 which is being treated as a tool body with a base and so a tool base body as claimed), 

    PNG
    media_image1.png
    707
    1210
    media_image1.png
    Greyscale

generating a three-dimensionally shaped adhesive surface by applying a bonding agent onto the tool base body (see Moren at [0021] and Fig. 1 teaching a backing 20 is advanced along a web path 22 past a coater 24 which applies a resin 26 forming a make coat 28 on a first major surface 30 of the backing thereby creating a coated backing 32, and see Moren at [0038] teaching the make coat 28 can be formed by coating a curable make layer precursor onto a major surface of the backing, the make layer precursor may comprise a glue as a bonding agent), 
positioning the tool base body in a way that the adhesive surface is arranged in an electrostatic field between a first electrode and a second electrode (see Moren at [0021] and Fig. 1 teaching a coated backing 32 is guided along the web path 22 by appropriate guide rolls 
introducing abrasive grains into the electrostatic field in a way that the abrasive grains, due to the electrostatic field, move towards the adhesive surface and adhere to the adhesive surface in order to configure a three-dimensionally shaped abrasive grain layer (see Moren at [0021] and Fig. 1 teaching the conveyor belt 34 moves the particle layers through an electrostatic filed created by the electrostatic field generating apparatus 36, and [0022] teaching that due to electrostatic attraction, at least some particles are picked up off of the conveyor belt 34 and become attached to the coated backing 32, thus the abrasive grains, due to the electrostatic field, move towards the adhesive surface and adhere to the adhesive surface forming a three-dimensionally shaped abrasive grain layer),
wherein the abrasive grains are directly applied onto the tool base body such that the tool base body configures a base (see Moren at [0022] and Fig. 1 teaching that due to electrostatic attraction, at least some particles are picked up off of the conveyor belt 34 and become attached to the coated backing 32, thus the abrasive grains are applied to the tool base body, wherein the tool base body has a base), and 
the three-dimensionally shaped abrasive grain layer is firmly bonded to the tool base body after the bonding agent is hardened (see Moren at [0016], [0045] and Fig. 6 teaching a photograph of the abrasive layer made by example 4, wherein the larger crushed abrasive particles comprise the first layer of particles 44, they are directly applied to the coated backing and the smaller crushed abrasive particles from the second layer of particles 46 fill in the interstices between the larger abrasive particles on the coated backing, and see Moren at [0038] teaching the make coat 28 can be formed by coating a curable make layer precursor onto a major surface.  The curable make layer precursor is taken to meet the claimed bonding agent is hardened, thus meeting 

Moren does not explicitly teach wherein the tool base body has at least one of a hub and a shaft in order to tension and rotatably drive the grinding tool around a central longitudinal axis and  wherein the tool base body is at least section-wise rigid to rotate the grinding tool around the central longitudinal axis.
Like Moren, Duescher teaches a method of applying particles to a coated backing through electrostatic deposition (see Duescher at [0166] teaching an abrasive particle transfer process can be used where the abrasive particles are temporarily attached to an annular ring surface on a particle transfer sheet by an electrostatic coating process… these abrasive particles can be held attractively to a… material, backing sheet by placing the sheet over the exposed surface of an electrical ground plate… the particles can be electrostatically charged and then can be projected to the exposed surface of the abrasive particle transfer sheet).  
Duescher also illustrates a cross section of an abrasive article backing sheet 328 with integrally attached raised island foundations 330 coated with an adhesive resin 332 in contact at the island resin wetted surfaces with abrasive particles 336 electrostatically bonded… to the transfer sheet 322 which is attached by gravity or static charge to the ground plate 320 (see Duescher at [0169] and Fig. 15C).  
In addition, Duescher teaches abrasive particles are… propelled from some distance from the sheet… and are collected exclusively at the surfaces of the island ground pins as the pin plate is rotated, depositing particles… across each island (see Duescher at [0172]).  And, Duescher illustrates a particle transfer sheet 350 mounted vertically by… static charge on a rotatable ground-pin 358 platen plate 352 mounted to a shaft 360 supported by bearings 361… an electrostatic particle ejection head 356 propels abrasive particles 354 toward the… ground pins 358 (see Duescher at [0173] and Fig. 16A, also shown below).  Duescher at [0173] and 

    PNG
    media_image2.png
    707
    1015
    media_image2.png
    Greyscale

In summary, Duescher teaches that the abrasive particles can be electrostatically charged by a backing sheet exposed to a surface of an electrical ground plate and can be electrostatically propelled to an electrostatically charged rotatable round plate/sheet.  
The shaft 360 is taken to meet the claimed at least one of a hub and shaft in order to tension and rotatably drive the grinding tool around a central longitudinal axis because the ground-pin 358 and platen plate 352 are rotatable.  The shaft 360, particle transfer sheet 350, ground-pin 358 and platen plate 352 is taken to meet the claimed tool base body, wherein the particle transfer sheet 350, ground-pin 358 and platen plate 352 is the section that is rigid that rotates the grinding tool around a central longitudinal axis, thus meeting the claimed wherein the tool base body is at least section-wise rigid to rotate the grinding tool around the central longitudinal axis.
Moreover, Duescher teaches a rotatable platen 476, supported by a shaft 479 mounted in bearings 477 that holds a backing sheet 478, wherein the shaft 479 can be rotated around a 

    PNG
    media_image3.png
    666
    1256
    media_image3.png
    Greyscale


Like Moren, Duescher teaches that the abrasive particles are firmly bonded to the backing (see Duescher at [0185], last two sentences and Fig. 20C, teaching a top view of a single raised island 480 attached to a backing sheet 496 with abrasive particles 500 and filler particles 502 attached to the island 480 top surface, and see Duescher at [0003] teaching forming raised islands integrally attached to inexpensive backing sheets… resin coating the islands and applying abrasive particles to the resin economically creates an abrasive article).
Based on the combined teachings of Duescher and Moren, one of ordinary skill can appreciate that the (-) electrical ground plate 54 taught by Moren including the parts 20, 22, 24, 26, 30, 32 and 33 (see Moren at Fig. 1), can be replaced by an electrostatically charged rotatable sheet taught by Duescher (see Duescher at Fig. 16A) that is oriented on top of the conveyor belt (see Duescher at Fig. 20A), wherein the first electrode is the (+) electrical plate 54 taught by Moren, and the second electrode is the electrostatically charged rotatable plate/sheet taught by Duescher.  The conveyor belt would introduce the abrasive grains into the electrostatic field between the two electrodes and be propelled towards the wet resin coating. 
 2143.I).  In this case, there is a reasonable expectation that the combination of Moren and Duescher would yield predictable results wherein the abrasive grains on the conveyor belt would be propelled electrostatically from the area of the (+) electrical ground plate to electrostatically charged rotatable plate/sheet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the (-) electrical ground plate 54 taught by Moren including the parts 20, 22, 24, 26, 30, 32 and 33 (see Moren at Fig. 1), by an electrostatically charged rotatable sheet taught by Duescher (see Duescher at Fig. 16A) that is oriented on top of the conveyor belt (see Duescher at Fig. 20A), wherein the first electrode is the (+) electrical plate 54 taught by Moren, and the second electrode is the electrostatically charged rotatable plate/sheet taught by Duescher.  The conveyor belt would introduce the abrasive grains into the electrostatic field between the two electrodes and be propelled towards the wet resin coating on the rotatable plate/sheet.  The combination is obvious to one of ordinary skill in the art because the use of an electrostatic field to apply abrasive grains to a coated backing of an abrasive article is well known, and it has been held that “(A) combining prior art elements according to known methods to yield predictable results; and (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” are examples of rationales that may support a conclusion of obviousness.










Regarding claim 27, Moren in view of Duescher teaches the limitations as applied to claim 26 above, and Duescher further teaches wherein the three-dimensionally shaped adhesive surface is curved in order to configure the three-dimensionally shaped abrasive grain layer (see 

    PNG
    media_image4.png
    424
    1005
    media_image4.png
    Greyscale


 Regarding claim 28, Moren in view of Duescher teaches the limitations as applied to claim 26 above, and Moren in view of Duescher further teaches wherein the tool base body is moved relative to at least one of the electrodes in order to configure the three-dimensionally shaped abrasive grain layer (please see claim 26 rejection.  As mentioned, it is obvious for one of ordinary skill in the art to replace the (-) electrical ground plate 54 taught by Moren including the parts 20, 22, 24, 26, 30, 32 and 33 (see Moren at Fig. 1), by an electrostatically charged rotatable plate/sheet taught by Duescher (see Duescher at Fig. 16A) that is oriented on top of the conveyor belt (see Duescher at Fig. 20A), wherein the first electrode is the (+) electrical plate 54 taught by Moren, and the second electrode is the electrostatically charged rotatable plate/sheet taught by Duescher).  The charged rotatable plate/sheet oriented on top of the conveyor belt taught by Duescher can be moved relative to the (+) electrical plate 54 taught by Moren, thus meeting the claimed limitation.

Regarding claim 29, Moren in view of Duescher teaches the limitations as applied to claim 26 above, and Moren in view of Duescher further teaches wherein the central longitudinal axis of the tool base body is aligned in various directions relative to the first electrode in order to configure the three-dimensionally shaped abrasive grain layer (please see claim 26 rejection.  

Regarding claim 30, Moren in view of Duescher teaches the limitations as applied to claim 26 above, and Duescher further teaches wherein the tool base body rotates around the central longitudinal axis in order to configure the three-dimensionally shaped abrasive grain layer (please see claim 26 rejection.  As mentioned, it is obvious for one of ordinary skill in the art to replace the (-) electrical ground plate 54 taught by Moren including the parts 20, 22, 24, 26, 30, 32 and 33 (see Moren at Fig. 1), by an electrostatically charged rotatable plate/sheet taught by Duescher (see Duescher at Fig. 16A) that is oriented on top of the conveyor belt (see Duescher at Fig. 20A), wherein the first electrode is the (+) electrical plate 54 taught by Moren, and the second electrode is the electrostatically charged rotatable plate/sheet taught by Duescher.  And, Duescher teaches that both the rotatable ground-pin 358 platen plate 352 (see Duescher at Fig. 16A) and rotatable platen 476 (see Duescher at Fig. 20A) can be rotated through the shaft (479 and 360)).  Thus, the electrostatically charged rotatable sheet taught by 

Regarding claim 31, Moren in view of Duescher teaches the limitations as applied to claim 26 above, and both Moren and Duescher further teaches wherein the abrasive grains adhering to the adhesive surface, at least partially, are aligned towards the adhesive surface (see Moren at Fig. 1 illustrating that the abrasive grains adhering to the adhesive surface, at least partially, are aligned towards the adhesive surface, and see Duescher at [0173] and Fig. 16B, also shown below, illustrating the abrasive particles 368 adhering to the adhesive resin 366 coated platen island foundations 364 attached to the abrasive backing 362).  The abrasive particles are illustrated to be aligned towards the adhesive surface, thus meeting the claimed limitations. 

    PNG
    media_image5.png
    596
    1028
    media_image5.png
    Greyscale


Regarding claims 32 and 33, Moren in view of Duescher teaches the limitations as applied to claim 26 above, and Moren further teaches wherein the abrasive grains are transported into the electrostatic field by means of a conveying device (claim 32); and wherein the conveying device comprises a conveyor belt (claim 33) (see Moren at Fig. 1 illustrating a conveyor belt 34, moving the abrasive particles 50 and 52 through the electrostatic field).

Regarding claim 34, Moren in view of Duescher teaches the limitations as applied to claims 26 and 32 above, and Moren further teaches wherein the first electrode is arranged below a conveying area of the conveying device (see Moren at Fig. 1 illustrating the (+) electrical plate 54 below the conveyor belt 34).

Regarding claim 35, Moren in view of Duescher teaches the limitations as applied to claim 26 above, and Moren further teaches wherein the abrasive grains are supplied by means of a dosing device (see Moren at [0021] and Fig. 1 illustrating particle feeders 42 and 40, suppling abrasive grains to the conveyor belt 34), wherein the particle feeders 42 and 40 is taken to meet the claimed dosing device.

Regarding claim 36, Moren in view of Duescher teaches the limitations as applied to claim 26 above, and Moren further teaches wherein an electric voltage between the electrodes is adjustable (see Moren at [0040] teaching that the electrical potential can be supplied by a suitable A.C. or D.C. power supply, which is being treated to mean, under the broadest reasonable interpretation, that the electric voltage can be adjusted to have no electric voltage between electrodes when the power supply is turned off, and with an electric voltage between the electrodes when the power supply is turned on).  

Regarding claim 37, Moren in view of Duescher teaches the limitations as applied to claim 26 above, and Duescher further teaches wherein the tool base body configures the second electrode (see Duescher at [0173] and Fig. 16A illustrating a particle transfer sheet 350 mounted vertically by… static charge on a rotatable ground-pin 358 platen plate 352 mounted to a shaft 360 supported by bearings 361, and see Duescher at [0173] and Fig. 16B also illustrates the ground pins 358 commonly attached to a wire 376 to a common ground source 367, thus 

Regarding claims 41, 42 and 43, Moren in view of Duescher teaches the limitations as applied to claim 26 above, and Duescher further teaches wherein the tool base body and the second electrode are configured separately from one another (claim 41); wherein the second electrode, at least section-wise, is shaped corresponding to the tool base body (claim 42); and wherein the second electrode, at least, section-wise, abuts on the tool base body (claim 43) (see Duescher at [0173] and Fig. 16A illustrating a particle transfer sheet 350 mounted vertically by… static charge on a rotatable ground-pin 358 platen plate 352 mounted to a shaft 360 supported by bearings 361… an electrostatic particle ejection head 356 propels abrasive particles 354 toward the… ground pins 358, and see Duescher at [0173] and Fig. 16B also illustrates the ground pins 358 commonly attached to a wire 376 to a common ground source 367).  The electrodes wire 376 to a common ground source 367 are separate from ground pins 358 that abuts from platen plate 352, the entire set-up is shaped corresponding to the tool base body, thus meeting the claimed limitations for claims 41, 42 and 43.

Regarding claims 51 and 52, Moren in view of Duescher teaches the limitations as applied to claim 26 above, and Duescher further teaches wherein the three-dimensionally shaped abrasive grain layer is curved in at least one of a radial direction and a circumferential direction with respect to the central longitudinal axis (claim 51), and wherein the three-dimensionally shaped abrasive grain layer is curved in a radial direction and a circumferential direction with respect to the central longitudinal axis (claim 52) (see Duescher at Fig. 20C illustrating a circular island with abrasive particles 500 attached to the island 480 top surface, also see Duescher at [0185] and Fig. 20A teaching a backing sheet 478 having wet resin coated islands 480 which contact the abrasive or other material particles 470 to form particle coated 

Regarding claim 53, Moren in view of Duescher teaches the limitations as applied to claim 26 above, and Duescher further teaches wherein the tool base body is configured in a disc-like manner in an inner area and in a curved manner in a circumferential area around the inner area (see Duescher at Fig. 20C illustrating a circular island with abrasive particles 500 attached to the island 480 top surface, and see Duescher at [0185] and Fig. 20A teaching a rotatable platen 476).  The circular island with abrasive particles 500 attached to the island 480 top surface are configured in a disc-like manner inside the rotatable platen 476 which is curved, thus meeting the claimed limitations.

Regarding claim 54, Moren in view of Duescher teaches the limitations as applied to claims 26 and 53 above, and Duescher further teaches wherein at least one of the hub and shaft is arranged in the inner area of the tool base body (see Duescher at [0173] and Fig. 16A illustrating a particle transfer sheet 350 mounted vertically by… static charge on a rotatable ground-pin 358 and platen plate 352 mounted to a shaft 360 supported by bearings 361).  Since the ground-pin 358 and platen plate 352 is mounted to a shaft 360, one of ordinary skill in art would appreciate that the mounting/connection between the ground-pin 358/platen plate 352 and shaft 360 is taken broadly as the inner area of the tool base body.

Claims 38 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Moren in view of Duescher teaches the limitations as applied to claim 26 above, and further in view of Smyser (US 1,788,600) (“Smyser” hereinafter).

Regarding claims 38, 39 and 40, Moren in view of Duescher teaches the limitations as applied to claim 26 above, but Moren and Duescher does not explicitly teach wherein the tool base body, at least one electroconductive layer is configured (claim 38); wherein the applied bonding agent is electroconductive (claim 39); and wherein the tool base body, at least partially, is configured of an electroconductive material.
As mentioned, Moren teaches that abrasive particles are deposited on a coating layer through electrostatic deposition (see Moren at [0021] and Fig. 1).  Moren also teaches that suitable backings include… fabrics featured in the list (see Moren at [0035]).
And, as mentioned, Duescher teaches that the abrasive particles can be electrostatically charged by a backing sheet exposed to a surface of an electrical ground plate and can be attached electrostatically to the wet organic resin (see Duescher at [0166], [0169] and Fig. 15C).
Like Moren and Duescher, Smyser teaches a process for manufacturing the abrasive media by propelling the abrasive particles electrostatically (see Smyser at page 3, left column, lines 16-19 teaching to provide an electrostatic method of continuously, and progressively producing an abrasive coating on a sheet of fabric, or other article).
	Smyser teaches particles 52 of graphite or other conductor distributed over the surface of the fabric (see Smyser at page 4, right column, lines 110-112 and Fig. 5, also shown below), wherein the particles 52 of graphite or other conductor is taken to meet the claimed electroconductive layer (claim 38), bonding agent is electroconductive (claim 39).  And, Smyer teaches a completed abrasive sheet having a coating 54 of abrasive particles distributed over the binding coating on… the sheet A (see Smyser at page 4, right column, lines 119-122 and Fig. 7, also shown below).

    PNG
    media_image6.png
    176
    599
    media_image6.png
    Greyscale

	Furthermore, Smyser teaches by virtue of the electrostatic charges upon the abrasive particles as they pass to the fabric they are held apart by electrostatic repulsion and consequently are distributed far more effectively than is possible without the use of an electrostatic field (see Smyser at page 4, left column, lines 123-128).
Additionally, it has been held that “(A) combining prior art elements according to known methods to yield predictable results; and (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” are examples of rationales that may support a conclusion of obviousness (see MPEP § 2143.I).  In this case, there is a reasonable expectation that combination of Moren in view of Duescher and in further view of Smyser would yield predictable results wherein the abrasive grains from the conveyor belt would be propelled electrostatically to the electrostatically charged rotatable plate/sheet with a resin that is an electroconductive material.  And, the abrasive particles would evenly distributed on the island.  Thus, meeting the claimed wherein the tool base body, at least partially, is configured of an electroconductive material (claim 40).
As such, one of ordinary skill in the art would appreciate that Smyser teaches particles graphite or other conductor distributed over the surface of a fabric or other materials so as to electrostatically distribute abrasive particles evenly, and seek those advantages by using graphite or other conductor as part of the resin in Moren and Duescher.  And, it has been held that “(A) combining prior art elements according to known methods to yield predictable results; and (D) applying a known technique to a known device (method, or product) ready for  2143.I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use particles graphite or other conductor as taught by Smyser as part of the resin taught by Moren and Duescher so as to electrostatically distribute abrasive particles evenly.  And, it has been held that “(A) combining prior art elements according to known methods to yield predictable results; and (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” are examples of rationales that may support a conclusion of obviousness (see MPEP § 2143.I).

Response to Arguments
Applicant’s amendments, filed 12/01/2021, have obviated the applied prior art and so the accompanying arguments are considered moot.  However, a new grounds of rejection is made based on Moren, Duescher and Smyser as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735